Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy Pelts appeals the district court’s orders denying his motion filed under 18 U.S.C. § 3582(c)(2) (2006) for reduction of sentence and denying his motion for an extension of time to file an appeal. We have reviewed the record and Pelts’s contentions regarding his § 3582(c)(2) motion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United, States v. Pelts, No. *9896:92-cr-00305-JAB-1 (M.D.N.C. July 13, 2009). Because we have reviewed Pelts’s challenge to the denial of a sentence reduction on the merits, we find his appeal of the denial of the motion for an extension to be moot. United States v. Pelts, No. 6:92-cr-00305-JAB-1 (M.D.N.C. Jan. 8, 2010). Finally, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.